DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over De’Longhi (EP 2497397 A1 previously cited), in view of Abrach et al. (US 20150355810 A1 newly cited).
Regarding claims 1, De’Longi discloses.
A beverage discharge disposition (dispenser 2, milk container 3, figs.1-3) adapted for frothing a liquid food product, in particular milk, comprising: 
a discharge casing (milk container 3 has a casing, fig.1) provided in a front region of a beverage preparation machine (coffee machine 1), characterized in that said discharge casing (casing) comprises: 
an attached part (top part of milk container 3) associated to the casing of said beverage preparation machine (coffee machine 1) and that presents selection means of beverage type, including a milk option, and a first beverage discharge (machine is a coffee machine, see 0014) for discharge of a first beverage type (coffee); and 
a second part (dispenser 2) that is removable from the discharge casing (casing) and corresponds to a milk circulation disposition providing removable flow connection to an exterior supply recipient (milk container 3) to said machine (coffee machine 1), and comprising all components exposed to the milk circulation in said machine (coffee machine 1) including a second beverage discharge (dispensing conduit 11, fig.1), 
whereby said milk flux selection means (rotating organ 15, fig.11) and said beverage type selection means (manifold body 5, fig.1) are provided in different regions and planes of said discharge casing (casing), and whereby said milk flux selection means (rotating organ 15) are preferentially provided in a lateral region of said removable part of discharge casing, and said beverage type selection means (manifold body 5) are provided on a frontal region of said attached part of discharge casing  (casing). 
However, De’Longhi does not disclose a manually operable beverage, a first beverage option, and a manually operable milk flux.
Abrach discloses a manually operable beverage, a first beverage option [figs.1-3, Par.0046 cited: “…the beverage dispenser 46 depicts an embodiment wherein each of the ice dispenser 18, first MFV board 30, and second MFV board 32 are actuated for a dispense of either the ice or a selected beverage by a manual lever 48…”], and a manually operable milk flux (milk flux is an intended use option, an ice can be replaced by milk flux). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize beverage discharge disposition of De’Longi, by including a manually operable beverage, a first beverage option, and a manually operable milk flux, as taught by Abrach, in order to actuate beverage options by manually.

Regarding claims 2-11 and 13-14, the claims do not contains any inventive features, such that the prior art De’Longi either anticipate or render fairly obvious in combination to teach all the limitations as cited in the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16332522. 
Present Application.16332655
Copending Application No. 16332522
1. A beverage discharge disposition adapted for frothing a liquid food product, in particular milk, comprising: a discharge casing (1) provided in a front region of a beverage preparation machine (20), wherein said discharge casing (1) comprises: a first part attached to  a casing of said beverage preparation machine (20) and comprising a manually operable beverage selection means (5) of beverage type, including a milk option and a first beverage option, and a first beverage discharge (15) for discharge of a first beverage type, comprising coffee; and  a second part that is removable from the discharge casing (1) and corresponds to a milk circulation disposition (2) providing removable flow connection  of an exterior supply recipient (6) to said machine (20), and comprising [[all]] a plurality of components exposed to the milk circulation in said machine (20) including a manually operable milk flux selection means (3) and a second beverage discharge (12), whereby said milk flux selection means (3) and said beverage type selection means (5) are provided in different regions and planes of said discharge casing (1), and whereby said milk flux selection means (3) are provided in a lateral region of said removable part of discharge casing (1), and said beverage type selection means (5) are provided on a frontal region of said attached part of discharge casing (1).

2. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) are arranged on a region of said milk circulation disposition (2) next to and above of flow connection means, for example in the form of tube, of said milk circulation disposition (2) to said milk supply recipient (6).

3. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) are provided so can be manually actuated between successive positions along an actuation plane that is at least approximately orthogonal relative to the front plane of said discharge casing (1), and in that said milk flux selection means (3) are adapted so that provide a regulation of air flow, in particular by means of said air valve disposition (10), inside of said milk circulation disposition (2), and thereby of the type of milk flow discharged through said second beverage discharge (12).

4. The beverage disposition according to claim 3, characterized in that said air valve disposition (10) comprises a regulation disc (17) of air flux, provided in a metal, preferentially in a food grade metallic league.

5. The beverage disposition according to claim 1, characterized in that said selection means (3) of milk flux are provided so that can be moved along a previously defined path, preferentially around a respective rotation axis, between a plurality of at least two and up to five, preferentially up to three previously defined positions, thereby providing a corresponding variation of the type of discharge flow of said liquid food product to be frothed, whereby at least one position corresponds to a substantially continuous milk flow type and a second position corresponds to a substantially frothed milk flow type.

6. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) is provided so that can be manually attached in removable manner on said attached part of discharge casing (1), so that said second beverage discharge (12) results next to said fist beverage discharge (15) inside of said discharge casing (1).

7. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a plurality of components provided so that can be manually attached in removable manner with each other, preferentially by means of a pressured-fitting, including connection of said milk flux selection means (8) with said air valve disposition (10), and that can be jointly assembled on said attached part of discharge casing (1), and in that said milk circulation disposition (2) is generally provided with a shell part of coherent form with the remanding shell of the discharge casing (1) and with a volume that is smaller than half the volume of said discharge casing (1) and that can be fitted on a lateral region of said attached part of discharge casing (1).

8. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) is adapted so that can be attached in removable manner to a lateral portion of said attached part of discharge casing (1), by means of displacement in transversal manner relative thereto, preferentially by guiding means (8) provided in opposite regions, and developing along at least part of the extension of said opposite regions of said milk circulation disposition (2), thereby providing establishing and removal of flow connection of said vapour entry connection (7) with said vapour exit nozzle (13) upstream.

9. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a first part (9a) adapted so as to provide support to said milk flux selection means (3) and to said milk entry connection (4), and preferentially configured so as to provide an exterior surface that develops in coherent manner in relation to the remanding exterior surface of said discharge casing (1) when said milk circulation disposition (2) is placed in said discharge casing (1), and further presents a second part (9b) adapted so as to provide support to said vapour entry connection (7), whereby said first and second structural parts (9a, 9b) are configured as elements that can be manually pressure-fitted with each other.

10. The beverage disposition according to claim 1, characterized in that said first and second structural parts (9a, 9b) are adapted so that support an air valve disposition (10), a flow distribution disposition (11) and a milk discharge (12), along a general upstream to downstream direction.

11. The beverage disposition according to claim 10, characterized in that said milk circulation disposition (2) comprises a flow distribution disposition (11) adapted so that presents said milk entry connection (4) and said vapour entry connection (7), and that provides flow connection, preferentially by means of pressure fitting, with said air valve disposition (10), and with said second beverage discharge (12), whereby said flow distribution disposition (11) is preferentially retained in exterior walls of said first and second structural parts (9a, 9b).

12. The beverage disposition according to claim 1, characterized in that said discharge casing (1) is provided so that confines: a first fluid discharge line adapted for discharge of a first type of beverage and provided in flow connection with an upstream pressurized flow source, such as for example a pressure pump, and with a downstream first beverage discharge (15); a second fluid discharge line for discharge of milk and that comprises: a first fluid supply adapted for supplying vapour and provided in flow connection upstream with said pressurized fluid source and downstream with a vapour exit nozzle (13), a second fluid supply adapted for supplying air and that provides flow connection upstream with an air admission (14) associated with selection means (3) of milk flux that provide regulation of the air flow through an air valve disposition (10), and downstream with a flow distribution disposition (11), a third fluid supply adapted for supplying milk and that provides flow connection upstream with a milk supply recipient (6) provided outside of said beverage preparation machine, and downstream with said flow distribution disposition (11), whereby said first, second and third fluid supplies, are provided in flow connection downstream, by means of said flow distribution disposition (11), with a second beverage discharge (12), and whereby said second and third fluid supplies and respective second fluid discharge (12) are provided so that can be flow connected by means of removable pressure-fitting connection of said flow distribution disposition (11) with said vapour entry connection (7), so that said second and third fluid supplies, flow distribution disposition (11) and second beverage discharge (12) can be jointly removed from connection with said first fluid supply.

13. The beverage disposition according to claim 1, characterized in that said vapour exit nozzle (13) is adapted for pressure-fitting with a vapour entry connection (7) associated with said flow distribution disposition (11), and in that said connection to the milk supply recipient (6) includes the milk entry connection (4) adapted for pressure-fitting between a connection part of milk supply recipient (6) and a connection part of said discharge casing (1).

14. A machine for preparing beverages, such as for example aromatic beverages, from an edible substance, characterized in that includes a beverage discharge disposition according to claim 1.
1. A beverage discharge disposition adapted for frothing a liquid food product, in particular milk, comprising: a discharge casing (1) provided in a front region of a beverage preparation machine (20), wherein said discharge casing (1) comprises: an attached part associated to the casing of said beverage preparation machine (20) and that presents selection means (5) of beverage type, including a milk option, and a first beverage discharge (15) for discharge of a first beverage type, such as for example coffee; and a part that is removable from the discharge casing (1) and corresponds to a milk circulation disposition (2) providing removable flow connection to an exterior supply recipient (6) to said machine (20), and comprising all components exposed to the milk circulation in said machine (20) including a second beverage discharge (12), whereby said milk circulation disposition (2) can be manually attached in a removable manner to said attached part of the discharge casing (1), so that said second beverage discharge (12) is arranged next to said first beverage discharge (15) inside of said discharge casing (1). 

2. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) comprises: selection means (3) of milk flux that provide regulation of the air flow through an air valve disposition (10), a milk entry connection (4) adapted so that provides connection to a milk supply recipient (6) provided outside of said beverage preparation machine (20), a vapour entry connection (7) adapted so that provides connection to a vapour supply provided upstream of said discharge casing (1), preferentially by means of a vapour exit nozzle (13) provided on said attached part of discharge casing (1), and a second beverage discharge (12) for discharge of the liquid food product to be frothed, provided so that can be jointly attached in removable manner as single element, preferentially by means of pressure-fitting, in said attached part of discharge box (1), so that it is thereby provided a removable flow connection of said vapour exit nozzle (13) with said second beverage discharge (12), and in that said milk circulation disposition (2) is generally provided with a shell part of form coherent with the remanding shell of the discharge box (1) and with a volume that is smaller than half the volume of said discharge box (1) and that can be fitted on a side region of said attached part of beverage box (1). 

3. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) is adapted so that can be attached in removable manner to a lateral portion of said attached part of discharge casing (1), by means of displacement in transversal manner relative thereto, preferentially by guiding means (8) provided in opposite regions, and developing along at least part of the extension of said opposite regions of said milk circulation disposition (2), thereby providing establishing and removal of flow connection of said vapour entry connection (7) with said vapour exit nozzle (13) provided on said attached part of discharge casing (1). 

4. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a first part (9a) adapted so as to provide support to said milk flux selection means (3) and to said milk entry connection (4), and preferentially configured so as to provide an exterior surface that develops in coherent manner in relation to the remanding exterior surface of said discharge casing (1) when said milk circulation disposition (2) is placed in said discharge casing (1), and further presents a second part (9b) adapted so as to provide support to said vapour entry connection (7), whereby said first and second structural parts (9a, 9b) are configured as elements that can be manually pressure-fitted with each other. 

5. The beverage disposition according to claim 4, characterized in that said first and second structural parts (9a, 9b) are adapted so that support an air valve disposition (10), a flow distribution disposition (11) and a milk discharge (12), along a general upstream to downstream direction. 

6. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) comprises a flow distribution disposition (11) adapted so that presents said milk entry connection (4) and said vapour entry connection (7), and that provides flow connection, preferentially by means of pressure fitting, with said air valve disposition (10), and with said second beverage discharge (12), whereby said flow distribution disposition (11) is preferentially retained in exterior walls of said first and second structural parts (9a, 9b). 

7. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) and said beverage type selection means (5) are provided in different regions and planes of said discharge casing (1), whereby said milk flux selection means (3) are preferentially provided in a side region of said discharge casing (1), and said selection means (5) of beverage type are provided on a top front region of said discharge casing (1), whereby said selection means (3) of milk flux are preferentially disposed on a region of said milk circulation disposition (2) next to and above of flow connection means, for example in the form of a pipe, of said milk circulation disposition (2) to said milk supply recipient (6). 

8. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) are provided so that can be manually actuated between successive positions along an actuation plane that is at least approximately orthogonal relative to the front plane of said discharge casing (1), thereby providing a regulation of air flow, in particular by means of said air valve disposition (10), in the interior of said milk circulation disposition (2) and therewith of the type of milk flow discharged downstream, and in that said selection means (3) of milk flux are provided so that can be moved along a previously defined path, preferentially around a respective rotation axis, between a plurality of at least two and up to five, preferentially up to three previously defined positions, thereby providing a corresponding variation of the type of discharge flow of said liquid food product to be frothed, whereby at least one position corresponds to a substantially continuous milk flow type and a second position corresponds to a substantially frothed milk flow type. 

9. The beverage disposition according to claim 1, characterized in that said discharge casing (1) comprises: a first fluid discharge line adapted for discharge of a first type of beverage and provided in flow connection with an upstream pressurized flow source, such as for example a pressure pump, and with a downstream first beverage discharge (15); a second fluid discharge line for discharge of milk and that comprises: a first fluid supply adapted for supplying vapour and provided in flow connection upstream with said pressurized fluid source and downstream with a vapour exit nozzle (13), a second fluid supply adapted for supplying air and that provides flow connection upstream with an air admission (14) associated with selection means (3) of milk flux that provide regulation of the air flow through an air valve disposition (10), and downstream with a flow distribution disposition (11), a third fluid supply adapted for supplying milk and that provides flow connection upstream with a milk supply recipient (6) provided outside of said beverage preparation machine, and downstream with said flow distribution disposition (11), whereby said first, second and third fluid supplies, are provided in flow connection downstream, by means of said flow distribution disposition (11), with a second beverage discharge (12), and whereby said second and third fluid supplies and respective second fluid discharge (12) are provided so that can be flow connected by means of removable pressure-fitting connection of said flow distribution disposition (11) with said vapour entry connection (7), so that said second and third fluid supplies, flow distribution disposition (11) and second beverage discharge (12) can be jointly removed from connection with said first fluid supply. 

10. The beverage disposition according to claim 9, characterized in that said vapour exit nozzle (13) is adapted for pressure-fitting with a vapour entry connection (7) associated with said flow distribution disposition (11), and in that said connection to the milk supply recipient (6) includes the milk entry connection (4) adapted for pressure-fitting between a connection part of milk supply recipient (6) and a connection part of said discharge casing (1). 

11. The beverage disposition according to claim 1, characterized in that said air valve disposition (10) comprises a regulation disc (17) of air flux, provided in a metal, preferentially in a food grade metallic league. 

12. The beverage disposition according to claim 1, characterized in that said milk entry connection (4) is provided in flow connection with said milk supply recipient (6) by means of a connection that includes at least one location with possibility of rotation around several planes, preferentially including a point of type spherical kneecap, preferentially including a flexible tube (16) provided for sucking milk from said milk supply recipient (6). 

13. A machine for preparing beverages, such as for example aromatic beverages, from an edible substance, characterized in that includes a beverage discharge disposition according to claim 1.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16332522 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16332522.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16340787. 
Present Application.16332655
Copending Application No. 16340787
1. A beverage discharge disposition adapted for frothing a liquid food product, in particular milk, comprising: a discharge casing (1) provided in a front region of a beverage preparation machine (20), wherein said discharge casing (1) comprises: a first part attached to  a casing of said beverage preparation machine (20) and comprising a manually operable beverage selection means (5) of beverage type, including a milk option and a first beverage option, and a first beverage discharge (15) for discharge of a first beverage type, comprising coffee; and  a second part that is removable from the discharge casing (1) and corresponds to a milk circulation disposition (2) providing removable flow connection  of an exterior supply recipient (6) to said machine (20), and comprising [[all]] a plurality of components exposed to the milk circulation in said machine (20) including a manually operable milk flux selection means (3) and a second beverage discharge (12), whereby said milk flux selection means (3) and said beverage type selection means (5) are provided in different regions and planes of said discharge casing (1), and whereby said milk flux selection means (3) are provided in a lateral region of said removable part of discharge casing (1), and said beverage type selection means (5) are provided on a frontal region of said attached part of discharge casing (1).

2. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) are arranged on a region of said milk circulation disposition (2) next to and above of flow connection means, for example in the form of tube, of said milk circulation disposition (2) to said milk supply recipient (6).

3. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) are provided so can be manually actuated between successive positions along an actuation plane that is at least approximately orthogonal relative to the front plane of said discharge casing (1), and in that said milk flux selection means (3) are adapted so that provide a regulation of air flow, in particular by means of said air valve disposition (10), inside of said milk circulation disposition (2), and thereby of the type of milk flow discharged through said second beverage discharge (12).

4. The beverage disposition according to claim 3, characterized in that said air valve disposition (10) comprises a regulation disc (17) of air flux, provided in a metal, preferentially in a food grade metallic league.

5. The beverage disposition according to claim 1, characterized in that said selection means (3) of milk flux are provided so that can be moved along a previously defined path, preferentially around a respective rotation axis, between a plurality of at least two and up to five, preferentially up to three previously defined positions, thereby providing a corresponding variation of the type of discharge flow of said liquid food product to be frothed, whereby at least one position corresponds to a substantially continuous milk flow type and a second position corresponds to a substantially frothed milk flow type.

6. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) is provided so that can be manually attached in removable manner on said attached part of discharge casing (1), so that said second beverage discharge (12) results next to said fist beverage discharge (15) inside of said discharge casing (1).

7. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a plurality of components provided so that can be manually attached in removable manner with each other, preferentially by means of a pressured-fitting, including connection of said milk flux selection means (8) with said air valve disposition (10), and that can be jointly assembled on said attached part of discharge casing (1), and in that said milk circulation disposition (2) is generally provided with a shell part of coherent form with the remanding shell of the discharge casing (1) and with a volume that is smaller than half the volume of said discharge casing (1) and that can be fitted on a lateral region of said attached part of discharge casing (1).

8. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) is adapted so that can be attached in removable manner to a lateral portion of said attached part of discharge casing (1), by means of displacement in transversal manner relative thereto, preferentially by guiding means (8) provided in opposite regions, and developing along at least part of the extension of said opposite regions of said milk circulation disposition (2), thereby providing establishing and removal of flow connection of said vapour entry connection (7) with said vapour exit nozzle (13) upstream.

9. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a first part (9a) adapted so as to provide support to said milk flux selection means (3) and to said milk entry connection (4), and preferentially configured so as to provide an exterior surface that develops in coherent manner in relation to the remanding exterior surface of said discharge casing (1) when said milk circulation disposition (2) is placed in said discharge casing (1), and further presents a second part (9b) adapted so as to provide support to said vapour entry connection (7), whereby said first and second structural parts (9a, 9b) are configured as elements that can be manually pressure-fitted with each other.

10. The beverage disposition according to claim 1, characterized in that said first and second structural parts (9a, 9b) are adapted so that support an air valve disposition (10), a flow distribution disposition (11) and a milk discharge (12), along a general upstream to downstream direction.

11. The beverage disposition according to claim 10, characterized in that said milk circulation disposition (2) comprises a flow distribution disposition (11) adapted so that presents said milk entry connection (4) and said vapour entry connection (7), and that provides flow connection, preferentially by means of pressure fitting, with said air valve disposition (10), and with said second beverage discharge (12), whereby said flow distribution disposition (11) is preferentially retained in exterior walls of said first and second structural parts (9a, 9b).

12. The beverage disposition according to claim 1, characterized in that said discharge casing (1) is provided so that confines: a first fluid discharge line adapted for discharge of a first type of beverage and provided in flow connection with an upstream pressurized flow source, such as for example a pressure pump, and with a downstream first beverage discharge (15); a second fluid discharge line for discharge of milk and that comprises: a first fluid supply adapted for supplying vapour and provided in flow connection upstream with said pressurized fluid source and downstream with a vapour exit nozzle (13), a second fluid supply adapted for supplying air and that provides flow connection upstream with an air admission (14) associated with selection means (3) of milk flux that provide regulation of the air flow through an air valve disposition (10), and downstream with a flow distribution disposition (11), a third fluid supply adapted for supplying milk and that provides flow connection upstream with a milk supply recipient (6) provided outside of said beverage preparation machine, and downstream with said flow distribution disposition (11), whereby said first, second and third fluid supplies, are provided in flow connection downstream, by means of said flow distribution disposition (11), with a second beverage discharge (12), and whereby said second and third fluid supplies and respective second fluid discharge (12) are provided so that can be flow connected by means of removable pressure-fitting connection of said flow distribution disposition (11) with said vapour entry connection (7), so that said second and third fluid supplies, flow distribution disposition (11) and second beverage discharge (12) can be jointly removed from connection with said first fluid supply.

13. The beverage disposition according to claim 1, characterized in that said vapour exit nozzle (13) is adapted for pressure-fitting with a vapour entry connection (7) associated with said flow distribution disposition (11), and in that said connection to the milk supply recipient (6) includes the milk entry connection (4) adapted for pressure-fitting between a connection part of milk supply recipient (6) and a connection part of said discharge casing (1).

14. A machine for preparing beverages, such as for example aromatic beverages, from an edible substance, characterized in that includes a beverage discharge disposition according to claim 1.
1. A beverage discharge disposition adapted for frothing a liquid food product and adapted so that can be provided on the front region of a beverage preparation machine (20), said beverage discharge disposition comprising: a discharge casing (1) including a liquid food product circulation disposition (2) that presents an air valve disposition (10) adapted so as to regulate an air flow that is supplied downstream thereof, to a mixture of pressurized vapour flow and said liquid food product, wherein said air valve disposition (10) comprises: an ambient air admission, an air flow constrain element (19) adapted so as to provide variations of passageway section of ambient air flow, an air flux discharge wall (17) provided downstream of said air flow constrain element (19), and a discharge chamber provided upstream of said air flux discharge wall (17), whereby said air flux discharge wall (17) presents a single flow passageway (18) with a forma circular form and arranged centred relative to said discharge wall (17), with a characteristic passageway dimension that is at least one order of magnitude smaller than said characteristic dimension of the space downstream thereof, so that said air valve disposition (10) regulates the air flow that flows through said air flux discharge wall (17), preferentially through certain previously defined positions according to said liquid food product flux selection means (3) of said liquid food product. 

2. The disposition according to claim 1, characterized in that said air flux discharge wall (17) is provided with the form of a disk with a thickness smaller than 3 mm, preferentially smaller than 1.5 mm, preferentially in a food-grade metallic material, and in that said air flux discharge wall (17) presents a single flow passageway (18) with a characteristic dimension (d) comprised between 0.18 and 0.30 mm, preferentially between 0.20 and 0.24 mm. 

3. The disposition according to claim 1, characterized in that said air flux discharge wall (17) is provided inside of said air valve disposition (10) so as to interact with said upstream flow passageway section constrain element (19) that is driven by said liquid food product flux selection means (3), whereby said flow constrain element (19) is adapted so that provides at least three different flow passageway sections along respective angular segments of the perimeter thereof, corresponding to different previously defined positions of said milk liquid food product flux selection means (3), thereby providing at least different flow passageway sections of air entry into said air valve disposition (10), whereby said flow constrain element (19) is preferentially further adapted so that when said air valve disposition (10) is at least partially open, the entry air flow impinges said air flux discharge wall (17) mostly on an upper half thereof. 

4. The disposition according to claim 1, characterized in that said air flux discharge wall (17) is adapted so that can be retained by means of pressured-fitting inside of a disposition with a general tubular form that presents a degree along the interior perimeter whereupon successively sit a sealing with a general disk-like form and a perimeter region of said air flux discharge wall (17), preferentially by means of removable fitting, so that said air flux discharge wall (17) can be manually removed from said air valve disposition (10), and again mounted thereupon, without the need of using tools. 

5. The disposition according to claim 1, characterized in that said air valve disposition (10) is provided in connection of mechanic actuation upstream with said liquid food product flux selection means (3), preferentially by means of said flow constrain element (19) arranged on the same rotation axis and adapted so that engages directly, preferentially by means of removable fitting connection, with said liquid food product flux selection means (3), and in that said air valve disposition (10) is provided flow connected downstream, preferentially by means of an elbow connection, with a flow distribution disposition (11) that provides flow connection to a liquid food product flow and a pressurized vapour flow. 

6. The disposition according to claim 1, characterized in that said discharge casing (1) is provided so that confines: a first fluid discharge line adapted for discharge of a first type of beverage and provided in flow connection with an upstream pressurized flow source, such as for example a pressure pump, and with a downstream first beverage discharge (15); a second fluid discharge line for discharge of liquid food product and that comprises: a first fluid supply adapted for supplying vapour and provided in flow connection upstream with said pressurized fluid source and downstream with a vapour exit nozzle (13), a second fluid supply adapted for supplying air and that provides flow connection upstream with an air admission (14) associated with selection means (3) of liquid food product flux that provide regulation of the air flow through an air valve disposition (10), and downstream with a flow distribution disposition (11), a third fluid supply adapted for supplying liquid food product and that provides flow connection upstream with a liquid food product supply recipient (6) provided outside of said beverage preparation machine, and downstream with said flow distribution disposition (11), whereby said first, second and third fluid supplies, are provided in flow connection downstream, by means of said flow distribution disposition (11), with a second beverage discharge (12), and whereby said second and third fluid supplies and respective second fluid discharge (12) are provided so that can be flow connected by means of removable pressure-fitting connection of said flow distribution disposition (11) with said vapour entry connection (7), so that said second and third fluid supplies, flow distribution disposition (11) and second beverage discharge (12) can be jointly removed from connection with said first fluid supply, and whereby said vapour outlet nozzle (13) is adapted for pressured-fitting with a vapour entry connection (7) associated with said flow distribution disposition (11), and whereby said connection to the liquid food product supply recipient (6) includes the liquid food product entry connection (4) adapted for pressure-fitting between a connection part of liquid food product supply recipient (6) and a connection part of said discharge casing (1). 

7. The disposition according to claim 1, characterized in that said discharge casing (1) presents: an attached part associated to the casing of said beverage preparation machine (20) and that presents selection means (5) of beverage type, including a liquid food product option, and a first beverage discharge (15) for discharge of a first beverage type, such as for example coffee; a part that is removable from the discharge casing (1) corresponding to a liquid food product circulation disposition (2) providing removable flow connection to an exterior supply recipient (6) to said machine (20), and comprising all components exposed to the liquid food product circulation in said machine (20) including a second beverage discharge (12); whereby said liquid food product circulation disposition (2) is provided so that can be manually attached in removable manner on said attached part of discharge casing (1), so that said second beverage discharge (12) results next to said first beverage discharge (15) inside of said discharge casing (1). 

8. The disposition according to claim 1, characterized in that said liquid food product circulation disposition (2) is adapted so that can be attached in removable manner to a lateral portion of said attached part of discharge casing (1), by means of displacement in transversal manner relative thereto, preferentially by guiding means (8) provided in opposite regions, and developing along at least part of the extension of said opposite regions of said liquid food product circulation disposition (2), thereby providing establishing and removal of flow connection of said vapour entry connection (7) with said vapour exit nozzle (13) upstream. 

9. The disposition according to claim 1, characterized in that said liquid food product circulation disposition (2) presents a first part (9a) adapted so as to provide support to said liquid food product flux selection means (3) and to said liquid food product entry connection (4), and preferentially configured so as to provide an exterior surface that develops in coherent manner in relation to the remanding exterior surface of said discharge casing (1) when said liquid food product circulation disposition (2) is placed in said discharge casing (1), and further presents a second part (9b) adapted so as to provide support to said vapour entry connection (7), whereby said first and second structural parts (9a, 9b) are configured as elements that can be manually pressure-fitted with each other. 

10. The disposition according to claim 9, characterized in that said first and second structural parts (9a, 9b) are adapted so that support an air valve disposition (10), a flow distribution disposition (11) and a liquid food product discharge (12), along a general upstream to downstream direction. 

11. The disposition according to claim 1, characterized in that said liquid food product circulation disposition (2) comprises a flow distribution disposition (11) adapted so that presents said liquid food product entry connection (4) and said vapour entry connection (7), and that provides flow connection, preferentially by means of pressure fitting, with said air valve disposition (10), and with said second beverage discharge (12), whereby said flow distribution disposition (11) is preferentially retained in exterior walls of said first and second structural parts (9a, 9b). 

12. The disposition according to claim 1, characterized in that said milk flux selection means (3) are provided so can be manually actuated between successive positions along an actuation plane that is at least approximately orthogonal relative to the front plane of said discharge casing (1), and in that said liquid food product flux selection means (3) are adapted so that provide a regulation of air flow, in particular by means of said air valve disposition (10), inside of said liquid food product circulation disposition (2), and thereby of the type of liquid food product flow discharged downstream thereof. 

13. The disposition according to claim 1, characterized in that said selection means (3) of liquid food product flux are provided so that can be moved along a previously defined path, preferentially around a respective rotation axis, between a plurality of at least two and up to five, preferentially up to three previously defined positions, thereby providing a corresponding variation of the type of discharge flow of said liquid food product to be frothed, whereby at least one position corresponds to a substantially continuous liquid food product flow type and a second position corresponds to a substantially frothed liquid food product flow type. 

14. The disposition according to claim 1, characterized in that said liquid food product flux selection means (3) are adapted so as to apprehend the relative position of said manual regulation means and to provide respective information to at least one of one control unit of said beverage preparation machine and state display means. 

15. A machine (20) for preparing beverages from an edible substance, whereby said machine comprises a beverage discharge disposition adapted so as to provide discharge of a first type of aromatic beverage and of a second beverage type frothed by means of pressurized vapour, whereby said beverage discharge disposition comprises a discharge casing (1) including a liquid food product circulation disposition (2) that presents an air valve disposition (10) adapted so as to regulate the airflow supplied downstream to a mixture of vapour and said liquid food product according to the actuation of liquid food product flux selection means (3) of said liquid food product, characterized in that includes a beverage disposition according to claim 1.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16340787 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16340787.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16332510. 
Present Application.16332655
Copending Application No. 16332510
1. A beverage discharge disposition adapted for frothing a liquid food product, in particular milk, comprising: a discharge casing (1) provided in a front region of a beverage preparation machine (20), wherein said discharge casing (1) comprises: a first part attached to  a casing of said beverage preparation machine (20) and comprising a manually operable beverage selection means (5) of beverage type, including a milk option and a first beverage option, and a first beverage discharge (15) for discharge of a first beverage type, comprising coffee; and  a second part that is removable from the discharge casing (1) and corresponds to a milk circulation disposition (2) providing removable flow connection  of an exterior supply recipient (6) to said machine (20), and comprising [[all]] a plurality of components exposed to the milk circulation in said machine (20) including a manually operable milk flux selection means (3) and a second beverage discharge (12), whereby said milk flux selection means (3) and said beverage type selection means (5) are provided in different regions and planes of said discharge casing (1), and whereby said milk flux selection means (3) are provided in a lateral region of said removable part of discharge casing (1), and said beverage type selection means (5) are provided on a frontal region of said attached part of discharge casing (1).

2. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) are arranged on a region of said milk circulation disposition (2) next to and above of flow connection means, for example in the form of tube, of said milk circulation disposition (2) to said milk supply recipient (6).

3. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) are provided so can be manually actuated between successive positions along an actuation plane that is at least approximately orthogonal relative to the front plane of said discharge casing (1), and in that said milk flux selection means (3) are adapted so that provide a regulation of air flow, in particular by means of said air valve disposition (10), inside of said milk circulation disposition (2), and thereby of the type of milk flow discharged through said second beverage discharge (12).

4. The beverage disposition according to claim 3, characterized in that said air valve disposition (10) comprises a regulation disc (17) of air flux, provided in a metal, preferentially in a food grade metallic league.

5. The beverage disposition according to claim 1, characterized in that said selection means (3) of milk flux are provided so that can be moved along a previously defined path, preferentially around a respective rotation axis, between a plurality of at least two and up to five, preferentially up to three previously defined positions, thereby providing a corresponding variation of the type of discharge flow of said liquid food product to be frothed, whereby at least one position corresponds to a substantially continuous milk flow type and a second position corresponds to a substantially frothed milk flow type.

6. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) is provided so that can be manually attached in removable manner on said attached part of discharge casing (1), so that said second beverage discharge (12) results next to said fist beverage discharge (15) inside of said discharge casing (1).

7. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a plurality of components provided so that can be manually attached in removable manner with each other, preferentially by means of a pressured-fitting, including connection of said milk flux selection means (8) with said air valve disposition (10), and that can be jointly assembled on said attached part of discharge casing (1), and in that said milk circulation disposition (2) is generally provided with a shell part of coherent form with the remanding shell of the discharge casing (1) and with a volume that is smaller than half the volume of said discharge casing (1) and that can be fitted on a lateral region of said attached part of discharge casing (1).

8. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) is adapted so that can be attached in removable manner to a lateral portion of said attached part of discharge casing (1), by means of displacement in transversal manner relative thereto, preferentially by guiding means (8) provided in opposite regions, and developing along at least part of the extension of said opposite regions of said milk circulation disposition (2), thereby providing establishing and removal of flow connection of said vapour entry connection (7) with said vapour exit nozzle (13) upstream.

9. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a first part (9a) adapted so as to provide support to said milk flux selection means (3) and to said milk entry connection (4), and preferentially configured so as to provide an exterior surface that develops in coherent manner in relation to the remanding exterior surface of said discharge casing (1) when said milk circulation disposition (2) is placed in said discharge casing (1), and further presents a second part (9b) adapted so as to provide support to said vapour entry connection (7), whereby said first and second structural parts (9a, 9b) are configured as elements that can be manually pressure-fitted with each other.

10. The beverage disposition according to claim 1, characterized in that said first and second structural parts (9a, 9b) are adapted so that support an air valve disposition (10), a flow distribution disposition (11) and a milk discharge (12), along a general upstream to downstream direction.

11. The beverage disposition according to claim 10, characterized in that said milk circulation disposition (2) comprises a flow distribution disposition (11) adapted so that presents said milk entry connection (4) and said vapour entry connection (7), and that provides flow connection, preferentially by means of pressure fitting, with said air valve disposition (10), and with said second beverage discharge (12), whereby said flow distribution disposition (11) is preferentially retained in exterior walls of said first and second structural parts (9a, 9b).

12. The beverage disposition according to claim 1, characterized in that said discharge casing (1) is provided so that confines: a first fluid discharge line adapted for discharge of a first type of beverage and provided in flow connection with an upstream pressurized flow source, such as for example a pressure pump, and with a downstream first beverage discharge (15); a second fluid discharge line for discharge of milk and that comprises: a first fluid supply adapted for supplying vapour and provided in flow connection upstream with said pressurized fluid source and downstream with a vapour exit nozzle (13), a second fluid supply adapted for supplying air and that provides flow connection upstream with an air admission (14) associated with selection means (3) of milk flux that provide regulation of the air flow through an air valve disposition (10), and downstream with a flow distribution disposition (11), a third fluid supply adapted for supplying milk and that provides flow connection upstream with a milk supply recipient (6) provided outside of said beverage preparation machine, and downstream with said flow distribution disposition (11), whereby said first, second and third fluid supplies, are provided in flow connection downstream, by means of said flow distribution disposition (11), with a second beverage discharge (12), and whereby said second and third fluid supplies and respective second fluid discharge (12) are provided so that can be flow connected by means of removable pressure-fitting connection of said flow distribution disposition (11) with said vapour entry connection (7), so that said second and third fluid supplies, flow distribution disposition (11) and second beverage discharge (12) can be jointly removed from connection with said first fluid supply.

13. The beverage disposition according to claim 1, characterized in that said vapour exit nozzle (13) is adapted for pressure-fitting with a vapour entry connection (7) associated with said flow distribution disposition (11), and in that said connection to the milk supply recipient (6) includes the milk entry connection (4) adapted for pressure-fitting between a connection part of milk supply recipient (6) and a connection part of said discharge casing (1).

14. A machine for preparing beverages, such as for example aromatic beverages, from an edible substance, characterized in that includes a beverage discharge disposition according to claim 1.
1. A beverage discharge disposition adapted for frothing a liquid food product, in particular milk, comprising: a discharge casing (1) provided in the front region of a beverage preparation machine (20), characterized in that said discharge casing (1) is provided so that confines: a first fluid discharge line adapted for discharge of a first type of beverage and provided in flow connection with an upstream pressurized flow source, such as for example a pressure pump, and with a downstream first beverage discharge (15); and a second fluid discharge line for discharge of milk and that comprises: a first fluid supply adapted for supplying vapour and provided in flow connection upstream with said pressurized fluid source and downstream with a vapour exit nozzle (13), a second fluid supply adapted for supplying air and that provides flow connection upstream with an air admission (14) associated with selection means (3) of milk flux that provide regulation of the air flow through an air valve disposition (10), and downstream with a flow distribution disposition (11), a third fluid supply adapted for supplying milk and that provides flow connection upstream with a milk supply recipient (6) provided outside of said beverage preparation machine, and downstream with said flow distribution disposition (11), whereby said first, second and third fluid supplies, are provided in flow connection downstream, by means of said flow distribution disposition (11), with a second beverage discharge (12), and whereby said second and third fluid supplies and respective second fluid discharge (12) are provided as part of a flow circulation disposition (2) that is attached in removable manner to the remanding discharge casing (1) and so that can be flow connected by means of removable pressure-fitting connection of said flow distribution disposition (11) with said vapour entry connection (7), so that said second and third fluid supplies, flow distribution disposition (11) and second beverage discharge (12) can be jointly removed from connection with said first fluid supply. 

2. The beverage disposition according to claim 1, characterized in that said vapour exit nozzle (13) is adapted for pressure-fitting with a vapour entry connection (7) associated with said flow distribution disposition (11), and in that said connection to the milk supply recipient (6) includes the milk entry connection (4) adapted for pressure-fitting between a connection part of milk supply recipient (6) and a connection part of said discharge casing (1). 

3. The beverage disposition according to claim 1, characterized in that said discharge casing (1) presents: an attached part associated to the casing of said beverage preparation machine (20) and that presents selection means (5) of beverage type, including a milk option, and a first beverage discharge (15) for discharge of a first beverage type, such as for example coffee; a part that is removable from the discharge casing (1) and corresponds to a milk circulation disposition (2) providing removable flow connection to an exterior supply recipient (6) to said machine (20), and comprising all components exposed to the milk circulation in said machine (20) including a second beverage discharge (12); whereby said milk circulation disposition (2) is provided so that can be manually attached in removable manner to said attached part of discharge casing (1), so that said second beverage discharge (12) is arranged next to said first beverage discharge (15) inside of said discharge casing (1). 

4. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a plurality of components provided so that can be manually attached in removable manner with each other, preferentially by means of pressured-fitting, including connection of said milk flux selection means (8) with said air valve disposition (10), and that can be jointly assembled on said attached part of discharge casing (1), and in that said milk circulation disposition (2) is generally provided as a shell part with a form that is coherent with the remanding shell of the discharge casing (1) and with a volume that is smaller than half the volume of said discharge casing (1) and that can be fitted in a lateral region of said attached part of discharge casing (1). 

5. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) is adapted so that can be attached in removable manner to a lateral portion of said attached part of discharge casing (1), by means of displacement in transversal manner relative thereto, preferentially by guiding means (8) provided in opposite regions, and developing along at least part of the extension of said opposite regions of said milk circulation disposition (2), thereby providing establishing and removal of flow connection of said vapour entry connection (7) with upstream said vapour exit nozzle (13). 

6. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) presents a first part (9a) adapted so as to provide support to said milk flux selection means (3) and to said milk entry connection (4), and preferentially configured so as to provide an exterior surface that develops in coherent manner in relation to the remanding exterior surface of said discharge casing (1) when said milk circulation disposition (2) is placed in said discharge casing (1), and further presents a second part (9b) adapted so as to provide support to said vapour entry connection (7), whereby said first and second structural parts (9a, 9b) are configured as elements that can be manually pressure-fitted with each other. 

7. The beverage disposition according to claim 6, characterized in that said first and second structural parts (9a, 9b) are adapted so that support an air valve disposition (10), a flow distribution disposition (11) and a milk discharge (12), along a general upstream to downstream direction. 

8. The beverage disposition according to claim 1, characterized in that said milk circulation disposition (2) comprises a flow distribution disposition (11) adapted so that presents said milk entry connection (4) and said vapour entry connection (7), and that provides flow connection, preferentially by means of pressure fitting, with said air valve disposition (10), and with said second beverage discharge (12), whereby said flow distribution disposition (11) is preferentially retained in exterior walls of said first and second structural parts (9a, 9b). 

9. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) and said beverage type selection means (5) are provided in different regions and planes of said discharge casing (1), whereby said milk flux selection means (3) are preferentially provided in a side region of said discharge casing (1), and said selection means (5) of beverage type are provided on a top front region of said discharge casing (1). 

10. The beverage disposition according to claim 1, characterized in that said selection means (3) of milk flux are disposed on a region of said milk circulation disposition (2) next to and above of flow connection means, for example in the form of a pipe, of said milk circulation disposition (2) to said milk supply recipient (6). 

11. The beverage disposition according to claim 1, characterized in that said milk flux selection means (3) are provided so that can be manually actuated between successive positions along an actuation plane that is at least approximately orthogonal relative to the front plane of said discharge casing (1), thereby providing a regulation of air flow, in particular by means of said air valve disposition (10), in the interior of said milk circulation disposition (2) and therewith of the type of milk flow discharged downstream. 

12. The beverage disposition according to claim 1, characterized in that said selection means (3) of milk flux are provided so that can be moved along a previously defined path, preferentially around a respective rotation axis, between a plurality of at least two and up to five, preferentially up to three previously defined positions, thereby providing a corresponding variation of the type of discharge flow of said liquid food product to be frothed, whereby at least one position corresponds to a substantially continuous milk flow type and a second position corresponds to a substantially frothed milk flow type. 

13. The beverage disposition according to claim 1, characterized in that said air valve disposition (10) comprises an air flux regulation disk (17), provided on a metal, preferentially a food-grade metallic alloy. 

14. The beverage disposition according to claim 1, characterized in that said milk entry connection (4) is provided in flow communication with said milk recipient (6) by means of a connection that includes at least one place with possibility of rotation in several planes, preferentially including a spherical kneecap-like point, preferentially including a flexible tube (16) provided for sucking milk from said mil recipient (6). 

15. A machine for preparing beverages, such as for example aromatic beverages, from an edible substance, characterized in that includes a beverage discharge disposition according to claim 1.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16332510 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16332510.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art of record does not anticipate or render fairly obvious in combination to teach “a first fluid discharge line adapted for discharge of a first type of beverage and provided in flow connection with an upstream pressurized flow source, such as for example a pressure pump, and with a downstream first beverage discharge (15); a second fluid discharge line for discharge of milk and that comprises: a first fluid supply adapted for supplying vapour and provided in flow connection upstream with said pressurized fluid source and downstream with a vapour exit nozzle (13), a second fluid supply adapted for supplying air and that provides flow connection upstream with an air admission (14) associated with selection means (3) of milk flux that provide regulation of the air flow through an air valve disposition (10), and downstream with a flow distribution disposition (11), a third fluid supply adapted for supplying milk and that provides flow connection upstream with a milk supply recipient (6) provided outside of said beverage preparation machine, and downstream with said flow distribution disposition (11), whereby said first, second and third fluid supplies, are provided in flow connection downstream, by means of said flow distribution disposition (11), with a second beverage discharge (12), and whereby said second and third fluid supplies and respective second fluid discharge (12) are provided so that can be flow connected by means of removable pressure-fitting connection of said flow distribution disposition (11) with said vapour entry connection (7), so that said second and third fluid supplies, flow distribution disposition (11) and second beverage discharge (12) can be jointly removed from connection with said first fluid supply”

Response to Amendment
With respect to Specification Objection: the amended tittle and abstract filed on 05/11/2022 have overcame the Specification Objection in the previously office action.
With respect to Claim Objection: the amended claim(s) filed on 05/11/2022 have overcame the Claim Objection in the previously office action.
With respect to 112b Rejection: the amended claim(s) filed on 05/11/2022 have overcame the 112b Rejection in the previously office action.

Response to Argument
With respect to Double Patenting Rejection: the applicant’s argument in Remark filed on 05/11/2022, has been fully considered but it is not persuasive, because although the claims at issue are not identical, but they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending applications are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending applications. Thus, the Double Patenting Rejection is maintained.
 
With respect to Rejection 102: the applicant’s argument in Remark filed on 05/11/2022, has been fully considered but are moot in view of the new ground(s) of rejection. 
Newly cited Abrach reference discloses a manually operable beverage, a first beverage option [figs.1-3, Par.0046 cited: “…the beverage dispenser 46 depicts an embodiment wherein each of the ice dispenser 18, first MFV board 30, and second MFV board 32 are actuated for a dispense of either the ice or a selected beverage by a manual lever 48…”], and a manually operable milk flux (milk flux is an intended use option, an ice can be replaced by milk flux). 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/05/2022